 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS
[  ], HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXHIBIT 10.76
 


 
Chordiant Software, Inc.
 
Fiscal Year 2010 Senior Vice President and General Manager Worldwide Client
Services
 
Incentive Bonus Plan
 
Mr. Prashant K. Karnik:
 
Your variable compensation for the Company’s 2010 fiscal year will be governed
by this Chordiant Software, Inc. Fiscal Year 2010 Senior Vice President and
General Manager Worldwide Client Services Incentive Bonus Plan (the “Plan”).
 
General
 
Bonuses will be calculated and paid quarterly using year-to-date numbers.
Payments for any given quarter will be limited to a maximum of 100% of your
bonus target for that quarter, plus any cumulative “catch up” payment for any
prior quarter(s) shortfall.
 
At the end of the 2010 fiscal year, the Company will evaluate attainment against
the goals under this Plan. Payment for attainment in excess of 100% of the
annual goals under this Plan will be calculated and paid at the end of the
fiscal year.
 
Your total bonus payments under this Plan shall not exceed 200% of your fiscal
year 2010 bonus target.
 
Bonus Determination
 
Your fiscal year 2010 bonus target is 60.43% of your base salary, determined as
follows, and subject to the “General” terms above:
 
·  
46.33% of your bonus target will be determined pursuant to the Chordiant
Software, Inc. Fiscal Year 2010 Executive Incentive Bonus Plan set forth on
Attachment A hereto.

 
·  
32.20% of your bonus target will be determined based on the actual Worldwide
Cumulative Professional Services Direct Controllable Contribution Margin
Percentage (“DCCM”) versus the Company’s plan, as set forth on Attachment B
hereto. For each quarter in fiscal year 2010:

 
o  
If the Company does not achieve at least 80% of its year-to-date DCCM goal, then
no bonus for DCCM will be paid for that quarter.

 
o  
If the Company achieves at least 80% of its year-to-date DCCM goal, you will be
paid 50% of your bonus target for DCCM for that quarter.  For each 1% of the
DCCM goal achieved above 80% (up to 100%), you will be paid an additional 2.5%
of your bonus target for DCCM for that quarter.

 
o  
If the Company achieves at least 100% of its year-to-date DCCM goal, you will be
paid 100% of your bonus target for DCCM for that quarter.  For each 1% of the
DCCM goal

 

 
 

--------------------------------------------------------------------------------

 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS
[  ], HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
 

achieved above 100% (up to 120%), you will be paid an additional 5% of your
bonus target for DCCM for that quarter.
 
·  
21.47% of your bonus target will be based on actual maintenance renewal bookings
versus the Company’s plan, as set forth on Attachment C hereto.

 


 
For purposes of calculating DCCM, the Company will use the financial results in
its Worldwide Professional Services full-stream income statement published in
the Company’s Great Plains financial system for the applicable period. This
full-stream income statement will then be adjusted by:
 
·  
Reversing all travel and expense reimbursement revenue and related travel and
expense reimbursement costs.

 
·  
Reversing all corporate allocations for centralized service charges.

 
The Company’s CEO may propose that revenue credit be given in connection with
the calculation of professional services revenue in the event that the Company
provides professional services at no cost, or in the event that professional
services revenue is required to be deferred for accounting purposes.  Such
revenue credit must be approved by the Company’s Board of Directors.
 
Payment and Miscellaneous
 
The “Payment” and “Miscellaneous” sections of Attachment A hereto are hereby
incorporated by reference.
 


 
*   *   *
 


 
I have read and understand this Fiscal Year 2010 Senior Vice President and
General Manager Worldwide Client Services Incentive Bonus Plan and hereby accept
its terms.
 


 


 
/s/ Prashant K. Karnik
 
 
01/05/2010
 
 
Prashant K. Karnik
 
 
Date
 
 
Senior Vice President and General Manager,
     
Worldwide Client Services
                       /s/ Steven R. Springsteel  
01/05/2010
 
 
Steven R. Springsteel
 
Date
 
 
Chairman, President and Chief Executive Officer
 
     


 

 
 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS
[  ], HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



Attachment A
 
Chordiant Software, Inc. Fiscal Year 2010 Executive Incentive Bonus Plan
 


 


 


 


 
--See Attached--
 


 


 


 

 
 

--------------------------------------------------------------------------------

 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS
[  ], HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
 

Chordiant Software, Inc.
 
Fiscal Year 2010 Executive Incentive Bonus Plan
 


 
This Fiscal Year 2010 Executive Incentive Bonus Plan (the “Plan”) will cover all
Executive Officers and Vice Presidents of the Company (except for the Company’s
Senior Vice President and General Manager, Worldwide Client Services; Senior
Vice President, Sales; Vice President, General Counsel and Secretary; as well as
individuals on commission plans).  Bonuses under this Plan will be calculated
and paid (if applicable) based on the Company’s financial results as filed on
Forms 10-Q and 10-K (and the associated non-GAAP reconciliations historically
included in a press release and filed on a Form 8-K at the end of each fiscal
quarter) for the Company’s 2010 fiscal year versus the Company’s fiscal year
2010 operating plan on three quantitative measures: Bookings, Revenue, and
Non-GAAP Operating Income (all as defined below).
 
General
 
Bonuses will be calculated and paid quarterly using year-to-date numbers. Each
quarter, a participant is eligible to receive a bonus equal to twenty-five
percent (25%) of his or her annual bonus target for each plan component, subject
to “catch-up” payments described below.  Payments for any given quarter will
include any cumulative “catch up” payment for any prior quarter(s) shortfall and
will be limited to a maximum of 100% of the participant’s bonus target for the
year-to-date period.
 
At the end of the 2010 fiscal year, the Company will evaluate its attainment on
the aforementioned three quantitative measures against its fiscal year 2010
operating plan. Payment for attainment in excess of 100% of the annual goals for
such measures under the fiscal year 2010 operating plan will be paid at the end
of the fiscal year.
 
A participant’s total bonus payments under this Plan shall not exceed 200% of
his or her fiscal year 2010 bonus target.
 
Plan Components (in $US)
 
·  
Bookings

·  
Revenue (GAAP)

·  
Non-GAAP Operating Income



Component #1– Bookings
Weighting – 33.33%

     
Quarter
 
Year-to-Date
 
Q1
   
$ [               ]
 
$ [               ]
 
Q2
   
$ [               ]
 
$ [               ]
 
Q3
   
$ [               ]
 
$ [               ]
 
Q4
   
$ [               ]
 
$ [               ]
 
FY2010
       
$ [               ]
 

 


 
 

--------------------------------------------------------------------------------

 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS
[  ], HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
 


     
Performance*
 
Payout*
 
Thresholds
   
80%
   
50%
         
100%
   
100%
         
120%
   
150%
         
150%
   
200%
   



*Performance and payout interpolate between levels


Component #2 –Revenue (GAAP)
Weighting – 33.33%

     
Quarter
 
Year-to-Date
 
Q1
   
$ [               ]
 
$ [               ]
 
Q2
   
$ [               ]
 
$ [               ]
 
Q3
   
$ [               ]
 
$ [               ]
 
Q4
   
$ [               ]
 
$ [               ]
 
FY2010
       
$ [               ]
 




     
Performance*
 
Payout*
 
Thresholds
   
80%
   
50%
         
100%
   
100%
         
120%
   
150%
         
150%
   
200%
   



*Performance and payout interpolate between levels
 
Component #3 –Non-GAAP Operating Income
Weighting – 33.33%

     
Quarter
 
Year-to-Date
 
Q1
   
$ [               ]
 
$ [               ]
 
Q2
   
$ [               ]
 
$ [               ]
 
Q3
   
$ [               ]
 
$ [               ]
 
Q4
   
$ [               ]
 
$ [               ]
 
FY2010
       
$ [               ]
 




     
Performance*
 
Payout*
 
Thresholds
   
80%
   
50%
         
100%
   
100%
         
120%
   
150%
         
150%
   
200%
   



*Performance and payout interpolate between levels
 

 
 

--------------------------------------------------------------------------------

 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS
[  ], HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
 
Bookings
 
“Bookings” is defined as the booking amount measured and represented by the
non-cancelable portion of revenue under a contract or contracts, plus executed
statements of work.  The cancelable portion of a contract will receive booking
credit when the customer and/or the Company performs tasks specified in the
contract or a time limitation contained in the contract expires such that the
contract relating to that portion of bookings is no longer cancelable by the
customer.
 
Subject to the “General” terms above, each quarter a participant is eligible to
receive a bonus based on Bookings determined as follows:
 
· If the Company does not achieve at least 80% of its year-to-date Bookings
goal, then no bonus for Bookings will be paid for the quarter.
 
· If the Company achieves at least 80% of its year-to-date Bookings goal,
participant will be paid 50% of his or her bonus target for Bookings for the
quarter.  For each 1% of the Bookings goal achieved above 80% (up to 100%),
participant will be paid an additional 2.5% of his or her bonus target for
Bookings for the quarter.
 
·  If the Company achieves at least 100% of its year-to-date Bookings goal,
participant will be paid 100% of his or her bonus target for Bookings for the
quarter.  For each 1% of the Bookings goal achieved above 100% (up to 120%),
participant will be paid an additional 2.5% of his or her bonus target for
Bookings for the quarter.
 
· If the Company achieves at least 120% of its year-to-date Bookings goal,
participant will be paid 150% of his or her bonus target for Bookings for the
quarter.  For each 1% of the Bookings goal achieved above 120% (up to 150%),
participant will be paid an additional 1.67% of his or her bonus target for
Bookings for the quarter.
 
 Revenue
 
“Revenue” is defined as revenue as recognized under GAAP on the Company’s
quarterly consolidated statement of operations in $US.
 
Subject to the “General” terms above, each quarter a participant is eligible to
receive a bonus based on Revenue determined as follows:
 
· If the Company does not achieve at least 80% of its year-to-date Revenue goal,
then no bonus for Revenue will be paid for the quarter.
 
· If the Company achieves at least 80% of its year-to-date Revenue goal,
participant will be paid 50% of his or her bonus target for Revenue for the
quarter.  For each 1% of the Revenue goal achieved above 80% (up to 100%),
participant will be paid an additional 2.5% of his or her bonus target for
Revenue for the quarter.
 
·  If the Company achieves at least 100% of its year-to-date Revenue goal,
participant will be paid 100% of his or her bonus target for Revenue for the
quarter.  For each 1% of the Revenue goal achieved above 100% (up to 120%),
participant will be paid an additional 2.5% of his or her bonus target for
Revenue for the quarter.
 

 
 

--------------------------------------------------------------------------------

 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS
[  ], HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
 
 
· If the Company achieves at least 120% of its year-to-date Revenue goal,
participant will be paid 150% of his or her bonus target for Revenue for the
quarter.  For each 1% of the Revenue goal achieved above 120% (up to 150%),
participant will be paid an additional 1.67% of his or her bonus target for
Revenue for the quarter.
 
Non-GAAP Operating Income
 
“Non-GAAP Operating Income” is defined as Non-GAAP Operating Income as reported
on the Company’s quarterly Non-GAAP consolidated statement of operations in $US.
Non-GAAP reconciliations historically have been included in a press release and
filed on a Form 8-K at the end of each fiscal quarter.  Historically, these
Non-GAAP results exclude expenses associated with the amortization of purchased
intangible assets, stock-based compensation expense, reductions in workforce and
other non-recurring charges. In addition, adjustments will be made for any
expenses directly related to merger and acquisition activities.
 
Subject to the “General” terms above, each quarter a participant is eligible to
receive a bonus based on Non-GAAP Operating Income determined as follows:
 
· If the Company does not achieve at least 80% of its year-to-date Non-GAAP
Operating Income goal, then no bonus for Non-GAAP Operating Income will be paid
for the quarter.
 
· If the Company achieves at least 80% of its year-to-date Non-GAAP Operating
Income goal, participant will be paid 50% of his or her bonus target for
Non-GAAP Operating Income for the quarter.  For each 1% of the Non-GAAP
Operating Income goal achieved above 80% (up to 100%), participant will be paid
an additional 2.5% of his or her bonus target for Non-GAAP Operating Income for
the quarter.
 
·  If the Company achieves at least 100% of its year-to-date Non-GAAP Operating
Income goal, participant will be paid 100% of his or her bonus target for
Non-GAAP Operating Income for the quarter.  For each 1% of the Non-GAAP
Operating Income goal achieved above 100% (up to 120%), participant will be paid
an additional 2.5% of his or her bonus target for Non-GAAP Operating Income for
the quarter.
 
· If the Company achieves at least 120% of its year-to-date Non-GAAP Operating
Income goal, participant will be paid 150% of his or her bonus target for
Non-GAAP Operating Income for the quarter.  For each 1% of the Non-GAAP
Operating Income goal achieved above 120% (up to 150%), participant will be paid
an additional 1.67% of his or her bonus target for Non-GAAP Operating Income for
the quarter.
 
Profitability Requirement
 
Notwithstanding anything to the contrary herein, no bonus will be paid under
this plan in any quarter, relating to any component, unless the Company is
profitable on a Non-GAAP Operating Income basis in that quarter.
 
Pro-Ration
 
Participants joining the Company after the beginning of the Company’s 2010
fiscal year will only be entitled to a pro-rata portion of the quarterly bonus
in the quarter they commence employment with the Company, a pro-rata portion of
any bonus amount that exceeds 100%, and will not be eligible for any “catch-up”
payments for quarters in which they were not employed by the Company.
 

 
 

--------------------------------------------------------------------------------

 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS
[  ], HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
 
Payment
 
The final decision to pay a bonus will remain the decision of the Board of
Directors, or the Compensation Committee if so delegated by the Board.  The
Board may in its own discretion determine to pay or not pay a bonus based upon
the factors listed above or other Company performance criteria it deems
appropriate.  The factors listed above are guidelines to assist the Board or the
Compensation Committee, as the case may be, in its judgment but the final
decision to pay or not pay is in the discretion the Board, or the Compensation
Committee if so delegated by the Board.  In its discretion, the Board, or the
Compensation Committee if so delegated by the Board, has the authority to
approve a payment of up to 50% of a participant’s annual bonus target without
regard to the performance criteria set forth in this Plan.
 
Bonuses are generally paid within forty-five (45) to sixty (60) days after the
end of a given quarter.  Bonuses are then paid in the next regularly-scheduled
paycheck.  These payment dates are contingent upon the Company filing its
periodic Forms 10-Q and 10-K with the SEC.
 
Notwithstanding anything to the contrary herein, no bonus is earned until it is
paid under this Plan.  Therefore, in the event the employment of a participant
under this Plan is terminated (either by the Company or by the participant,
whether voluntarily or involuntarily) before a bonus is paid, then the
participant will not be deemed to have earned that bonus, and will not be
entitled to any portion of that bonus.
 
Miscellaneous
 
Questions regarding the Plan should be directed to the Chief Executive Officer
or the Vice President, Human Resources.  Acceptance of payment(s) under this
Plan constitutes full and complete acceptance of its terms and conditions.  Any
eligible participant who wishes not to participate in this Plan must notify the
Vice President, Human Resources in writing of their desire and intent.
 
Except as otherwise required by local law, nothing in this Plan is intended to
alter the at-will nature of employment with the Company, that is, the
participant’s right or the Company’s right to terminate the participant’s
employment at will, at any time with or without cause or advance notice.  In
addition, acceptance of this Plan shall not be construed to imply a guarantee of
employment.
 
This Plan contains the entire agreement between the Company and the participant
on this subject, and supersedes all prior bonus compensation plans or programs
between the Company and participant, and all previous oral or written statements
regarding any such bonus compensation programs or plans.
 
This Plan shall be governed by and construed under the laws of the State of
California for U.S. employees, and the laws of the country of the employee’s
residence for non-U.S. employees.
 
*   *   *
 

 
 

--------------------------------------------------------------------------------

 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS
[  ], HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
 



I have read and understand the provisions of this 2010 Executive Incentive Bonus
Plan and hereby accept its terms.
 


 
/s/ Prashant K. Karnik
 
 
01/05/2010
 
 
Prashant K. Karnik
 
 
Date
 
 
Senior Vice President and General Manager,
     
Worldwide Client Services
                      /s/ Steven R. Springsteel  
01/05/2010
 
 
Steven R. Springsteel
 
Date
 
 
Chairman, President and Chief Executive Officer
 
     






 
 

--------------------------------------------------------------------------------

 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS
[  ], HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
 



Attachment B
 
Worldwide Cumulative Professional Services Direct Controllable Contribution
Margin Percentage
 


 


 


 


 
--See Attached--
 

 
 

--------------------------------------------------------------------------------

 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS
[  ], HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
 
[attachmentb.jpg]
 
 
 
 
 
 

--------------------------------------------------------------------------------


CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS
[  ], HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
 

 
Attachment C
 
Maintenance Renewal Bookings
 


 
 
 
 
 
 
 
 
 
 
--See Attached--
 
 

--------------------------------------------------------------------------------


CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS
[  ], HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
 
[attachmentc.jpg]

 